I would utilize App.R. 12(B) to modify the trial court's judgment to reflect that it is based upon a full submission of evidence in a bench trial and then proceed to review the merits of the remaining assignments of error. Thus, I dissent.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED and the cause remanded to the trial court for further proceedings consistent with this opinion, costs herein taxed to appellees.
The Court finds that there were reasonable grounds for this appeal.
It is further ordered that a special mandate issue out of this Court directing the SCIOTO COUNTY COURT OF COMMON PLEAS to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Abele, P.J., Concurs in Judgment Only.
Harsha, J., Dissents with Opinion.